 1 ANDREW T. KOENIG, State Bar No. 158431
   Attorney at Law
 2 93 S. Chestnut Street, Suite 208
   Ventura, California 93001
 3 Telephone: (805) 653-7937
   Facsimile: (805) 653-7225
 4 E-Mail: andrewtkoenig@hotmail.com
 5   Attorney for Plaintiff Lori Driscoll
 6
 7
 8                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 9                                 WESTERN DIVISION
10
     LORI DRISCOLL,                             ) CASE NO. CV-19-05432-JC
11                                              )
                                                )
12                  Plaintiff,                  ) ORDER AWARDING
                                                ) ATTORNEY’S FEES AND
13             v.                               ) COSTS PURSUANT
                                                ) TO THE EQUAL ACCESS TO
14                                              ) JUSTICE ACT, 28 U.S.C.
     ANDREW SAUL,                               ) § 2412(d), AND COURT COSTS
15   COMMISSIONER OF SOCIAL                     ) PURSUANT TO
     SECURITY,                                  ) 28 U.S.C. § 1920
16                                              )
                    Defendant.                  )
17                                              )
18
         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
19
     IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
20
     Justice Act in the amount of FOUR-THOUSAND DOLLARS and NO CENTS
21
     ($4,000.00), as authorized by 28 U.S.C. § 2412(d), and Court costs in the amount
22
     of FOUR-HUNDRED DOLLARS and NO CENTS, pursuant to 28 U.S.C. § 1920,
23
     subject to the terms of the Stipulation.
24
     Dated:         February 5, 2020
25
                                                __________/s/______________
26                                              Honorable Jacqueline Chooljian
                                                United States Magistrate Judge
27
28
